DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.1.	It is noted that original Claims 1-16 have been canceled and replaced with new Claims 17-35 in order to clarified Applicant's claimed subject matter.  Claims 17-35 are directly correspond with Claims 1-16. 
Therefore:
Group (I), Claims 17- 23, drawn to Process for producing Ampoule by   Blow molding.
	Group(II), Claims 24-35,  drawn to Ampoule.  
 2.2.	 Applicant's election with traverse of Group (I) and election of Specific polyester as PET ( polyethylene terephthalate) without recycling content. According Applicant, this Specie read on Process of  Claims 17-21  as indicated in the reply filed on June 27, 2022 and Interview on August 8, 2022 are acknowledged. 
2.3.	The traversal is on the grounds that " that unity of invention is provided as to
all claims since the presently pending independent claims are not treated in and are not shown to be unpatentable in the Written Opinion in the International application."
2.4.	 This is not found persuasive because :
  it was explained in previous Office action that because even though the inventions of these groups require the technical feature of Claim 7 ( now Claim 24)  as a Container (produced by Blow Molding),  this technical feature is not a special technical feature as it does not make a contribution over the prior art  as it explained in  Written opinion of the international searching authority dated January 4, 2019  for parent Application PCT/EP2018/071140 ( see Application File and IDS filed on 02/04/202). Note that Claims 1 ( process claim) and Claim 7 ( container or ampoule )  have been rejected by several  references, for example US 2012/201921( see ISR PCT/EP2018/071140 cited by Applicant) or as shown below by Nagao ( US 2006/0229583). Applicant did not present any material arguments against any of References cited in ISR and Written Opinion mention above.
 Therefore, because  Technical feature as Process or Ampoule made by this process is/are not a Special technical feature as it  required in order to demonstrate Lack of Unity by PCT Rule 13.1 and   PCT Rule 13.2. and because Applicant arguments were found unpersuasive,  the requirement is still deemed proper and  made FINAL.
2.5.    Therefore, Claims 22-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Claims 17-21 are active and will be examine on the merits.
			               Specification
3.	Applicant's Amendment to Specification, including Abstract filed on June 27,2022  is/are acknowledged and accepted. 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claim 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because several terms/ phrases  used by Applicant rendered scope of Applicant's claimed subject matter  indefinite. 
For example, phrase " capable of  being stored" is unclear because claim is silent regarding storing conditions – temperature and duration. Phrase : " before and during use and during storage..  without a perceivable change in taste and/or odor of the contents" is indefinite because it is unclear how degree of changed of a taste or odor can be determine and because " perceivable" can be different for different people as it  depends on ability of the person to detect changes in taste or odor; it is also unclear what is duration and temperature of the storing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nagao et al ( US 2006/0229583) in view of Cohen et al ( US 2009/0044397).
5.1.	Regarding Claims 17 and 18 Nagao discloses plastic ampoule capable of storing liquid drug solution produced by the" blow-fill-seal" process ( see Abstract, [0009]), wherein ampoule ( see Fig.1) has same construction and same features as removable head part  and same volume of 20 ml or less ( see [0145], Claim 12) as required by Applicant's Claim 1. 
	Nagao  also discloses that ampoule may have single wall (layer) or multilayered  structures ( see [0010], [0143]) and teaches that inner layer ( contact layer  with content the ampoule)  can be made from polymers with barrier properties : " selected from the group consisting of the gas permeation preventing capability, the steam permeation preventing capability, the light ray permeation preventing capability, the drug permeation preventing capability and the drug absorption/adsorption preventing capability"  ( see [0022], [0060]) which include polycycloolefin  and polyesters and specificly PET ( see [0062]).  Nagao also disclosed use of single wall ampoule from polycycloolefin which has Tg ( glass transition temperature) in preferable range from 60 to 80° C ( see [0143]), but silent regarding single wall ampoule made from PET.  
	However, because it is well known that PET has Tg in range from 67° to 80° C  and same barrier properties as polycycloolefin, than it would be obvious to one of ordinary skill in the art use PET for single wall  ampoule as functional equivalent of polycycloolefin. 
5.2.	However, it is also well known, as taught by Cohen,  that in order to improve flexibility of the ampoule wall, ampoule can be made from single layer of different polymers including PET in order to produce squeezable container for delivery of  ophthalmic liquid.( see Cohen [0012]).
	Therefore, it would be obvious to one of ordinary skill in the art to use PET for single wall ampoule disclosed by Nagao in order to improve wall flexibility and obtained squeezable ampoule per teachings provided by Cohen. 
6.	Claims 19-21 are  rejected under 35 U.S.C. 103 as being unpatentable over Nagao et al ( US 2006/0229583) combined with  Cohen et al ( US 2009/0044397) as applied to Claims 17-18 and in further view of Sequeira ( US 2012/0201921).
6.1.	As discussed above Nagao combined with Cohen disclosed same method for blow molding production of PET ampoule, but silent regarding PET viscosity, moisture content and processing temperature. 
6.2.	However, it is well known how to process PET by blow molding. 
 Sequeira teaches that PET is  routinely used for production of different size containers, including bottles ( see [0002],[0003]) and pointing out bottle grade IV of polyester is in range from 0.72 dl/g to 0.84 dl/g and that " polyester compositions perform exceptionally well when the material making up the formed article has a solution I.V. of about 0.7 to about 1.3 [dL/g] – see [0003],[0047].  Sequeira also teaches that polyester composition should have melt temperature in range from  230 to 260° C and processing temperature during extrusion step is in range from 550 to 500 F° – or 260 to 287 C° and moisture content of  below 30 ppm ( see Claims 5 and 10, [0034]) in order to improve processing ( see Abstract) and because " Moisture, if present in the pellets, promotes hydrolytic degradation of the linear crystallizable PET chains during extrusion or blow molding, which may result in chain scission and an undesired drop in I.V." – see [0034].
	Therefore, it would be obvious to ordinary skill in the art to use  polyester with IV of 0.7 to 1.3 dl/g, dry this polyester moisture level of less than 30 ppm  before processing at temperature in range from 260 to 287 C° per guidance provided by Sequeira in order to obtained ampoule as disclosed by Nagao combined with Cohen in order to minimize possibility of polyester degradation during melt  processing at elevated temperature.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO-892 attached.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763       


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765